Vitra, Inc. v Ninety-Five Madison Co., L.P. (2020 NY Slip Op 05709)





Vitra, Inc. v Ninety-Five Madison Co., L.P.


2020 NY Slip Op 05709


Decided on October 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2020

Before: Webber, J.P., Mazzarelli, Oing, Shulman, JJ. 


Index No. 652342/17 Appeal No. 12037N Case No. 2019-03344 

[*1]Vitra, Inc., Plaintiff-Respondent,
vNinety-Five Madison Company, L.P., Defendant-Appellant.


Verrill Dana LLP, White Plains (Robert Laplaca of counsel), for appellant.
Sills Cummis & Gross P.C., New York (Joshua N. Howley of counsel), for respondent.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered July 24, 2019, which denied defendant's motion to disqualify an arbitrator and vacate his rulings, unanimously affirmed, without costs.
Defendant failed to demonstrate implicit gender bias against its female sole general partner in the arbitrator's comments in an email and throughout the course of the proceedings (see Batyreva v N.Y.C. Dept. of Educ., 95 AD3d 792 [1st Dept 2012]).
We note that plaintiff's principal and representative in the arbitration proceeding were also women.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2020